Case 20-10553-CSS   Doc 25-1   Filed 03/09/20   Page 1 of 7




                    EXHIBIT 1
              Case 20-10553-CSS         Doc 25-1     Filed 03/09/20     Page 2 of 7




                               SECRET ARIAL CERTIFICATE

       The undersigned, being the secretary for each of the entities listed in my signature block
below (the "Companies"), hereby certifies as follows:

        1.     I am the duly qualified and elected or appointed secretary of each of the Companies
and, as such, am familiar with the facts herein certified, and I am duly authorized to certify the
same on behalf of each of the Companies.

       2.      Attached hereto is a true and complete copy of the omnibus written consent (the
"Omnibus Consent") of the boards of directors, sole members and sole shareholders for each of
the Companies (each, a "Governing Body"), as duly and unanimously adopted by each Governing
Body on March 8, 2020, in accordance with each Company's bylaws, limited liability company
agreement, or similar document (in each case as amended or amended and restated to date) and the
laws of each Company's respective state of formation, organization, or incorporation, as the case
may be.

        3.      The Omnibus Consent, including the actions and resolutions set forth therein, has
not been amended, altered, annulled, rescinded, or revoked, and are in full force and effect as of
the date hereof. There exist no other subsequent resolutions of any Governing Body relating to the
matters set forth in the Omnibus Consent attached hereto.

       IN WITNESS WHEREOF, the undersigned has executed this certificate as of the 9th day
of March, 2020.




                                                         an Furniture, LLC
                                                    Art Van Furniture of Canada, LLC
                                                    AV Pure Sleep Franchising, LLC
                                                    AVCE, LLC
                                                    AVF Franchising, LLC
                                                    AVF Holding Company, Inc.
                                                    AVF Holdings I, LLC
                                                    AVF Holdings II, LLC
                                                    AVF Parent, LLC
                                                    Comfort Mattress LLC
                                                    Levin Parent, LLC
                                                    LF Trucking, Inc.
                                                    Sam Levin, Inc.




13168539 v1
              Case 20-10553-CSS           Doc 25-1      Filed 03/09/20       Page 3 of 7



                                 OMNIBUS WRITTEN CONSENTS
                                                   of
                                      Boards of Directors for
                                  AVF HOLDING COMPANY, INC.
                                        SAM LEVIN, INC.
                                       LF TRUCKING, INC.
                                                  and
                     THE SOLE MEMBER AND/OR SOLE SHAREHOLDER
                                                   of
                                  ART VAN FURNITURE, LLC
                                   AVF FRANCHISING LLC
                              AV PURE SLEEP FRANCHISING, LLC
                                         AVCE, LLC
                                    AVF HOLDINGS I, LLC
                                   AVF HOLDINGS II, LLC
                                      AVF PARENT, LLC
                                     LEVIN PARENT, LLC
                                     LF TRUCKING, INC.
                             ART VAN FURNITURE OF CANADA LLC
                                       SAM LEVIN, INC.
                                  COMFORT MATTRESS, LLC



                                             March 8, 2020


_____________________________________________________________________________________
         The undersigned, being all of the members of the Board of Directors (the “Board”) of AVF
Holding Company, Inc., a Delaware corporation (“TopCo”), and the sole member or all of members of the
boards of directors or boards of managers (together with the Board, collectively, the “Governing Bodies”
and each a “Governing Body”), as applicable, of (i) Art Van Furniture, LLC, a Delaware limited liability
company (“Art Van Furniture”), (ii) AVF Franchising LLC, a Michigan limited liability company (“AVF
Franchising”), (iii) AVCE, LLC, a Michigan limited liability company (“AVCE”), (iv) AV Pure Sleep
Franchising, LLC, a Michigan limited liability company (“AV Pure”), (v) AVF Holdings I, LLC, a
Delaware limited liability company (“Holdings I”), (vi) AVF Holdings II, LLC, a Delaware limited liability
company (“Holdings II”), (vii) AVF Parent, LLC, a Delaware limited liability company (“AVF Parent”),
(viii) Levin Parent, LLC, a Delaware limited liability company (“Levin Parent”), (ix) LF Trucking, Inc.,
a Pennsylvania corporation (“Trucking”), Art Van Furniture of Canada LLC, a Michigan limited liability
company (“Canada”), (xi) Sam Levin, Inc., a Pennsylvania corporation (“Sam Levin”), and (xii) Comfort
Mattress, LLC, a Delaware limited liability company (“Comfort,” and together with TopCo, Art Van
Furniture, AVF Franchising, AVCE, AV Pure, Holdings I, Holdings II, AVF Parent, Levin Parent,
Trucking, Canada, and Sam Levin, collectively, the “Companies” each being a “Company”), hereby take




13145320 v6
               Case 20-10553-CSS            Doc 25-1       Filed 03/09/20       Page 4 of 7



the following actions and adopt the following resolutions pursuant to (as applicable) the bylaws, limited
liability company agreement, or similar document (in each case as amended or amended and restated to
date) of each Company and the laws of their respective states of formation, organization, or incorporation,
as the case may be:
Chapter 11 Filing and Prosecution
        WHEREAS, each Governing Body has reviewed and considered each Company’s financial and
operational condition and the businesses of the Companies on the date hereof, including the historical
performance of the Companies, the assets of the Companies, the current and long-term liabilities of the
Companies, the market for the Companies’ assets, and the credit market conditions;
        WHEREAS, after due consideration taking into account the information available to each
Governing Body at this time, and after consultation with each Company’s management and legal, financial,
and other advisors, and in the exercise of each Governing Body’s reasonable business judgment, each
Governing Body has determined that it is in the best interests of the Companies, the Companies’
stakeholders, and the Companies’ creditors to file voluntary petitions (the “Petitions”) for relief under
Chapter 11 of Title 11 of the United States Code §§ 101, et seq. (the “Bankruptcy Code”), thereby
commencing bankruptcy cases (each, a “Chapter 11 Case,” and collectively, the “Chapter 11 Cases”) in
the United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”);
and
         WHEREAS, after due consideration taking into account the information available at this time and
after consultation with management and legal, financial, and other advisors, and in the exercise of their
business judgment, the Governing Bodies have consented to and approved each Company’s filing of a
Petition for relief under Chapter 11 of the Bankruptcy Code.
NOW, THEREFORE, BE IT:
        RESOLVED, that the Companies are each authorized to file the Petitions and commence the
Chapter 11 Case before the Delaware Bankruptcy Court, and to execute all documents as may be necessary
in connection therewith; and
        FURTHER RESOLVED, that (a) David Ladd and Michael Zambricki shall be, and hereby are,
without the joinder of each other or of the other officers or representatives of the Companies and without
any attestation required, the authorized representative of each such Company (the “General Authorized
Persons”) with the authority to execute, deliver and, as applicable, file in each Company’s name and on its
behalf any and all bankruptcy related documents (including all petitions, schedules, lists, and other motions,
papers or documents) which are, in his opinion, necessary or desirable to take in connection with the
foregoing resolution and/or preparation and/or commencement and/or administration of the Chapter 11
Case or any other Chapter 11 proceeding of the Companies, and (b) in addition to Messrs. Ladd and
Zambricki, Gus Gyltpis, shall be, and hereby is, without the joinder of each other or of the other officers or
representatives of Sam Levin, and Trucking (the “Levin Entities”), and without any attestation required,
the authorized representative of each Levin Entity (the “Levin Authorized Persons,” and together with
the General Authorized Persons, the “Authorized Persons”) with the authority to execute and deliver in
each Levin Entity’s name and on its behalf any and all bankruptcy related documents which are, in his
opinion, necessary or desirable to take in connection with the foregoing resolution and/or preparation and/or
commencement and/or administration of the Chapter 11 Case or any other Chapter 11 proceeding of the
Levin Entities; provided, however, that nothing herein shall undermine the authority of the Companies’
Governing Bodies to manage each Company, as applicable, as a debtor-in-possession; and


                                                      2
               Case 20-10553-CSS           Doc 25-1       Filed 03/09/20      Page 5 of 7



Retention of Professionals
        RESOLVED, that that each of the Authorized Persons be, and they hereby are, authorized and
directed to employ the following professionals on behalf of each Company: (a) the law firm of Benesch,
Friedlander, Coplan & Aronoff LLP, as general bankruptcy counsel; (b) Montgomery McCracken Walker
& Rhoads LLP, as special counsel to the Company; (c) Alvarez & Marsal North America, LLC, as financial
advisors to the Company; (d) Evercore Group L.L.C., as investment banker to the Company; (e) the
contractual joint venture comprised of Hilco Merchant Resources, LLC, Hilco IP Services, LLC d/b/a Hilco
Streambank, Hilco Real Estate, LLC, Hilco Receivables, LLC, Gordon Brothers Retail Partners, LLC, DJM
Realty Services, LLC d/b/a Gordon Brothers Real Estate, Gordon Brothers Commercial & Industrial, LLC,
and Gordon Brothers Brands, LLC, to provide certain consulting, marketing, and related asset disposition
services; and (f) any other legal counsels, accountants, financial advisors, restructuring advisors or other
professionals the Authorized Persons deem necessary, appropriate or advisable; each to represent and assist
each Company in carrying out its duties and responsibilities and exercising its rights under the Bankruptcy
Code and applicable law (including, but not limited to, the law firms filing any pleadings and responses);
and in connection therewith, each of the Authorized Persons be, and hereby is authorized, empowered and
directed, in accordance with the terms and conditions hereof, to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed appropriate applications for authority to reach such
services.
Access to Cash Collateral
         WHEREAS, each Company is party to that certain amended and restated senior secured revolving
credit facility (the “Prepetition ABL Credit Agreement”), dated as of March 1, 2017, providing access to
a credit facility with the lenders party thereto and Wells Fargo, or any successor thereto as administrative
agent (the “Prepetition ABL Agent”), pursuant to which the lenders party thereto have made certain loans
and financial accommodations available to the Companies (as may be amended from time to time, the
“Prepetition ABL Facility”);
        WHEREAS, each Company is party to that certain term loan credit agreement (the “Prepetition
Term Loan Agreement”), providing access to a credit facility with the lenders party thereto, and Virtus
Group, LP or any successor thereto, as administrative agent (the “Prepetition Term Loan Agent”),
pursuant to which the lenders party thereto have made certain loans and financial accommodations available
to the Companies (as may be amended from time to time, the “Prepetition Term Loan Facility”);
         WHEREAS, each Company will obtain benefits from the use of collateral, including cash
collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”), which
is security for certain prepetition secured lenders (collectively, the “Prepetition Secured Lenders”) under
the Prepetition ABL Facility and Prepetition Term Loan Facility.
        NOW, THEREFORE, BE IT FURTHER RESOLVED that in order to use and obtain the benefits
of the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, the Companies will
provide certain adequate protection to the Prepetition Secured Lenders (the “Adequate Protection
Obligations”), as documented in the proposed interim and final orders (the “Cash Collateral Orders”)
and submitted for approval to the Delaware Bankruptcy Court;
        FURTHER RESOLVED, that the Companies, as debtors and debtors in possession under the
Bankruptcy Code be, and hereby are, authorized to incur the Adequate Protection Obligations and to
undertake any and all related transactions on substantially the same terms as contemplated under the Cash
Collateral Orders;


                                                     3
               Case 20-10553-CSS             Doc 25-1       Filed 03/09/20       Page 6 of 7



         RESOLVED, that each of the Authorized Persons be, and hereby is, authorized, directed, and
empowered in the name of, and on behalf of, each Company to seek approval of the use of cash collateral
pursuant to the Cash Collateral Orders, and, to the extent applicable to each Company, any Authorized
Person be, and hereby is, authorized, empowered, and directed to negotiate, execute, and deliver any and
all agreements, instruments, or documents, by or on behalf of each Company, as necessary or advisable to
implement the Cash Collateral Orders, including providing for adequate protection to the Prepetition
Secured Lenders in accordance with section 363 of the Bankruptcy Code, as well as any additional or further
agreements for the use of cash collateral in connection with the Company’s Chapter 11 Cases, which
agreement(s) may require the Companies to grant adequate protection and security interests to the
Prepetition Secured Lenders and each other agreement, instrument, or document to be executed and
delivered in connection therewith, by or on behalf of each Company pursuant thereto or in connection
therewith, all with such changes therein and additions thereto as any Authorized Person, in his absolute
discretion approves, such approval to be conclusively evidenced by the taking of such action or by the
execution and delivery thereof; and
         FURTHER RESOLVED, that each of the Authorized Persons be, and hereby are, authorized,
directed, and empowered in the name of, and on behalf of, each Company to execute, deliver, and file any
amendments, supplements, modifications, renewals, replacements, consolidations, substitutions, and
extensions of the Cash Collateral Orders or to take any other action which shall in his/her or their absolute
discretion be necessary, desirable, proper, or advisable to give effect to the foregoing resolutions, which
determination shall be conclusively evidenced by his/her, or their execution thereof.
General
         RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Persons, each of the Authorized Persons (and their designees and delegates) be, and they hereby
are, authorized and empowered, in the name of and on behalf of each Company, to take or cause to be taken
any and all such other and further action, and to execute, acknowledge, deliver and file any and all such
agreements, certificates, instruments and other documents and to pay all expenses, including but not limited
to filing fees, in each case as in such director’s judgment, shall be necessary, advisable or desirable in order
to fully carry out the intent and accomplish the purposes of the resolutions adopted herein; and
        FURTHER RESOLVED, that each Governing Body of each Company has received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing resolutions, as
may be required by the organizational documents of each Company, or hereby waive any right to have
received such notice; and
         FURTHER RESOLVED, that all acts, actions and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of each Company, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption of these
resolutions, are hereby in all respects approved and ratified as the true acts and deeds of each Company
with the same force and effect as if each such act, transaction, agreement or certificate has been specifically
authorized in advance by resolution of each Governing Body; and




                                                       4
              Case 20-10553-CSS           Doc 25-1     Filed 03/09/20      Page 7 of 7



        FURTHER RESOLVED, that each of the Authorized Persons (and their designees and delegates)
be, and hereby is, authorized and empowered to take all actions or to not take any action in the name of
each Company with respect to the transactions contemplated by these resolutions hereunder, as such
Authorized Person shall deem necessary or desirable in such Authorized Person’s reasonable business
judgment as may be necessary or convenient to effectuate the purposes of the transactions contemplated
herein.




                                                   5
